DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Alchas et al. (USP 5,372,945).
Regarding claim 17, Alchas discloses a centrifugal separation container which is revolved around a rotation axis (title/abstract) in figure 4, the centrifugal separation container comprising: 
a separation housing which comprises a distal region which is disposed on a distal side than a liquid-to-be-treated supply port and a proximal region which is disposed on a proximal side than the liquid-to-be-treated supply port, with respect to the rotation axis, and in which a liquid-to-be-treated discharge port is provided in the proximal region (separation part 11, supply port 20, discharge port 25, proximal region in figure 4 begins immediately above the horizontal line drawn from 20 and distal region begins immediately below said horizontal line); and 
a recovery housing which is disposed on a distal side than the distal region with respect to the rotation axis, communicates with a distal end portion of the distal region through a communication path (portion of flow are immediately preceding valve 37 that is tubular as opposed to the conical aspect of 15), and is filled with a recovery liquid for dispersing dispersoids that are to be centrifuged in a liquid to be treated (31, filled during operation, see also ports 34/35, C7/L40-65).
Alchas further provides a filter which has a cylindrical shape (screen 28, C7/L34-35, “…screen 28 is shown in the shape of a cylinder…”) which is accommodated in the proximal side (see figure 4, screen 28 is in both proximal and distal regions/side; claim does not preclude dual occupancy of the screen) and filters the liquid to be treated which flows into the liquid-to-be-treated discharge port (28; at least a portion of the filter is within the proximal region - note claims do not require the entire filter accommodated within the proximal region).
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant argues claim 17 and the particular cylindrical shape of the filter with its relative placement. This is not found to be persuasive. The filter of Alchas is clearly cylindrical and is disposed at least partially in the proximal side. The claim as drafted is not so restricted that the filter is only within the particular region. Note that claim 17 as presented expressly removed the “accommodated only within” language and as such clearly, the claim must be interpreted as encompassing scope without such restriction.
Allowable Subject Matter
Claims 1-4, 6-7, 9-10, 12-13, 15-16, 18, and 19-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759